Gaeeett, Judge,
delivered the opinion of the court:
The question here involved is the right of appellee to have registered as a trade-mark the words “ College Park ” printed beneath a figure or design representing the entrance to either a college building or college grounds, having in the opening between the pillars and beneath an arch an open book with a lighted'lamp or torch.
*848The application is opposed by appellant upon the ground that it is the owner of a mark “ Fashion Park,” associated or used in connection with a representation of two men on horseback, registered in the United States Patent Office in three different forms, the distinguishing feature in each of the forms being the words “Fashion Park.”
The examiner of tracle-mark interferences found that no confusion in trade would be likely from the use of the two marks and dismissed the opposition, holding applicant to be entitled to the registration sought. • This action was affirmed by the commissioner and appeal was taken, bringing the matter before us.
In his decision the commissioner said:
Notwithstanding that both marks include the word “ Park,” the general appearance and signification of the marks in their entirety are too different to justify a conclusion of confusion of origin.
It is conceded that appellant adopted and applied its mark first and that the goods of the respective parties are of the same descriptive properties, viz, men’s outer clothing.
The question for our determination, therefore, is whether the marks themselves are so similar as that their use in commerce would be likety to cause confusion in the minds of prospective purchasers.
Testimony was taken in the case and no instance of confusion was shown to have occurred. The brief of appellant (opposer) in summing up its contentions does say:
Likelihood of confusion of goods of applicant with those of opponent clearly evidenced at Baltimore, Md., as well as elsewhere.
The only basis for this appears to be that a witness testified that opposer had a dealer at Baltimore who handles its goods. The witness was not asked about confusion at Baltimore or elsewhere. No effort was made to show confusion, no testimony was taken upon that question, and the whole matter is left to depend upon the inference which the tribunals of the Patent Office were, and this court now is, asked to draw from the designs themselves.
An inspection of these designs leads us to conclude that there is no reasonable ground upon which to base a belief that confusion is probable or likely. There is no similarity of appearance in the designs. The words, when pronounced, do not have the same sound, except the one word “ Park,” which can not, standing alone, be taken as the dominating characteristic of either of the marks. It is not contended that anyone can secure the exclusive right to use the word “ Park,” and we do not understand the law to deny registration to one combination which includes part of another combination unless the former is so similar to the latter as to create confusion.
To our minds there is no similarity of meaning between the words “College ” and “Fashion,” which justifies the conclusion that “ Col*849lege Park ” is likely to be confused with “ Fashion Park,” although used upon goods of the same descriptive properties. This is particularly true when the other features of difference in the designs ¡are considered.
The decision of the Commissioner of Patents is affirmed.